﻿61.	 May I, first of all, congratulate Mr. Lazar Mojsov of Yugoslavia, on his election as President of this session of the United Nations General Assembly. Malaysia has the highest regard for Yugoslavia, especially for being a founder-member of the non-aligned movement, of which Malaysia is a member, and also for its efforts over the years in promoting world peace and goodwill. Your election, Mr. President, .is therefore a reflection of our respect and honour for your great country. Your experience and skill will no doubt be of great value to the deliberations of this General Assembly, and my country will give its fullest co-operation to you.
62.	To Ambassador Amerasinghe of Sri Lanka I express my thanks for the admirable manner in which he carried out his duties and responsibilities as President of the thirty-first session of the General Assembly.
63.	Mr. Kurt Waldheim has served the United Nations extremely well. He has been untiring in his efforts to achieve the purposes and objectives of this great world Organization. We are very glad that he has agreed to serve again, and we wish him success in all his endeavours.
64.	The United Nations is richer by the addition of two new Members, Malaysia welcomes the admission of the Republic of Djibouti into the Organization and looks forward to working with it inside and outside the United Nations.
65.	Malaysia also welcomes the admission of the Socialist Republic of Viet Nam into this great family of nations. Our two countries are close neighbours, and Malaysia is confident that the friendly relations that have already been established between the two countries will be further strengthened. We hope that there will be further and closer contacts and co-operation between our two countries.
66.	Over the years the United Nations has had a number of successes with regard to its decolonization policy. There are, however, still a number of areas in the world where this policy has yet to be implemented. Malaysia will continue to support this policy.
67.	However, in some other fields the United Nations is far from being effective; its resolutions and appeals have contemptuously been disregarded. Israel is an example. There will never be any peace and stability in the Middle East until Israel withdraws from all the lands it has taken from Arab countries and until it agrees to the establishment of a homeland for the Palestinians. Malaysia fully supports the convening of the Geneva Peace Conference on the Middle East immediately to resolve the problems in the Middle East. As the Palestinians are also affected, the Palestine Liberation Organization, which we recognize as their representative, should also attend the Conference.
68.	Southern Africa is another example. The majority of the countries Members of the United Nations will never tolerate or keep quiet about colonial oppression, racism and apartheid. What is now happening in that part of the world is so contemptible that it is only a matter of time before it will erupt into a violent explosion that may envelop a large part of the continent of Africa. Immediate actions and solutions are needed before it is too late.
69.	In my part of the world, that is South-East Asia, some countries in the region, including Malaysia, are learning to work together for our mutual benefit. We believe in regional co-operation, especially in the economic, industrial, social and cultural fields. In the process we have achieved a measure of peace and stability.
70.	We are thus able to concentrate all our efforts and energy on the growth of our economy and the development of our countries. The Association of South-East Asian Nations has been a great worthy experiment in regional co-operation in my part of the world. It has been found to be workable and viable. It is far from .being perfect, of course. But we are determined and patient enough to ensure its survival, continuity and progress.
71.	Malaysia strongly believes that there can be no growth in the economy and very little development in a country without peace and stability. Super-Power rivalry has also infested my part of the world. This rivalry will only bring destruction and misery to the small countries. To avoid that, Malaysia has proposed the establishment of a zone of peace, freedom and neutrality in South-East Asia, which would be free from interference in any form or manner by outside Powers. Malaysia needs the support of all countries in the United Nations, especially the big Powers, in turning this concept into a reality.
72.	Almost all the developing countries are producers of primary commodities. These commodities are essential to the industrialized countries. The developing countries, on the other hand, are dependent on the industrialized countries for the supply of machinery, equipment and manufactured goods. Thus, these two groups of countries are dependent on each other for their livelihood and well-being. Unfortunately, the trend has always been that the developing countries are paid less for their produce, while the industrialized countries always charge more for their goods.
73.	This state of affairs cannot go on forever. Obviously a new international economic order must replace the current one, which is so patently inequitable and unjust. Much time and thought have been given to these issues. The Integrated Programme for Commodities of UNCTAD deserves to be supported and should be supported. This session of the General Assembly should ensure that the programme be implemented with the utmost urgency. While it is right and proper that the United Nations should be very concerned with the question of war and peace, it should equally be very concerned with the question of the world economy, which can also bring about conflict and chaos in the world.
74.	I am greatly encouraged by the agreement in the recently concluded Conference on International Economic Co-operation to establish a common fund which should be a major source of finance for the integrated programme for commodities. Malaysia agrees with the view that the common fund should principally be for financing international buffer stocks of commodities to achieve greater stability in commodity prices at levels which are remunerative to producers and fair to consumers. In this way developing countries, such as Malaysia, can plan and develop their export commodities with the confidence that the livelihood of their peoples will be safeguarded.
75.	I hope that, following the agreement at the Conference on International Economic Co-Operation to broaden the scope of co-operation between the developed and the developing countries, there will be a more positive outlook and a greater sense of urgency on the part of the developed countries to ensure a successful outcome of the second round of negotiations under UNCTAD on the common fund.
76.	The urgency of establishing the new international economic order needs no stressing. All indications are that the International Development Strategy for the Second United Nations Development Decade, now in its seventh year, has failed to achieve even its basic objectives. It is also clear that the present international economic system is no longer relevant, and has not been able to cope with or to offer effective solutions to the problems concerning trade, commodities, industrialization, transfer of technology, transfer of resources, food and agriculture, and the reform of the international monetary system.
77.	Furthermore, discussions and negotiations that have been going on with the developed countries in the last two and a half decades have only resulted in greater disparity between the developed and developing countries, and the worsening of the position of the latter.
78.	For the developed countries this is a real test of their leadership, vision and sincerity. We have spoken a great deal about interdependence and political will. Now is the time for these countries to come forward with clear, unambiguous, firm and meaningful commitments to the realization and early establishment of the new international economic order. 1 would, therefore, urge this Assembly to identify its short-term and long-term objectives with respect to the new international economic order.
79.	In the short term, it is necessary for the United Nations to take the initiatives that would provide the machinery for better international co-operation and coordination of national economic policies, so as to introduce a stronger basis for sustained economic growth and financial stability on a global scale. But the world has gone through a major recession, from which it has not yet fully recovered. There are still some of the after-effects of this recession within the international economic system. This is inhibiting a more rapid economic recovery and the achievement of sustained economic growth that is so vitally necessary for the economic well-being and security of the whole world.
80.	The United Nations should therefore strengthen its existing machinery and devise new systems that could create a better economic environment which would also discourage the recent trend towards protectionism that is growing, especially among the major industrial countries. Any acceleration of this protectionist trend could bring about a severe setback to world economic recovery and, indeed, cause major and even lasting disruptions to the economic well-being and prospects of developing countries in particular.
81.	In the longer term the United Nations must be able to gear itself and adopt more innovative measures to restructure the international economic system. There is a growing realization that we need to make better use of the United Nations system as a forum for negotiations towards the gradual achievement of the new international economic order. The many international conferences that have been held, and more recently the Conference on International Economic Co-operation, have all been disappointing, and at best have shown only limited results. The time has come, therefore, to return more resolutely to the United Nations to seek world solutions to our global problems.
82.	I would suggest, therefore, that this Assembly urge all its organizations, institutions and conferences to identify the most pressing economic issues of the day, and to set definite time targets to achieve as much agreement as possible.
83.	Unless we undertake the initiatives to take substantive and concrete action within definite time targets we will run into the danger of having consultations and dialogues in a vacuum, with much to be said but with little done. I do not think that posterity will judge us kindly if we fail to alleviate the problems we are facing owing to the lack of political will and responsibility. This is indeed the time to be bold and decisive, and I hope that we will be able to live up to what is expected of us for the benefit of us all.